IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 36684

STATE OF IDAHO,                                    )     2010 Unpublished Opinion No. 562
                                                   )
          Plaintiff-Respondent,                    )     Filed: July 23, 2010
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
GERALD B. CUMMINGS, JR.,                           )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
          Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
          Falls County. Hon. G. Richard Bevan, District Judge.

          Order revoking probation and reinstating previously suspended unified seven-year
          sentence, with one and one-half year determinate term, for possession of a
          controlled substance, affirmed.

          Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
          Attorney General, Boise, for respondent.
                     ______________________________________________

                          Before GUTIERREZ, Judge; GRATTON, Judge;
                                    and MELANSON, Judge

PER CURIAM
          Gerald B. Cummings, Jr. pled guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1), and the district court imposed a unified seven-year sentence, with a one and one-half
year determinate term. The court suspended the sentence and placed Cummings on probation.
This probation was subsequently revoked and the suspended sentence ordered into execution.
Cummings filed an I.C.R. 35 motion for reduction of his sentence, which the district court
denied.     On appeal, Cummings does not challenge the district court’s decision to revoke
probation, but argues only that this sentence is excessive.




                                                  1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion.
       Therefore, the order revoking probation and directing execution of Cummings’s
previously suspended sentence is affirmed.




                                                2